 

Exhibit 10.1

 

STOCK PURCHASE AGREEMENT

 

This Stock Purchase Agreement (“Agreement”) is entered into as of May 22, 2020
(the “Execution Date”), by and between Outlook Therapeutics, Inc., a Delaware
corporation having an office at 4260 U.S. Route 1, Monmouth Junction, New
Jersey, 08852 (“Outlook”), and Syntone Ventures LLC, a Delaware limited
liability company having an office at 1517 Champlain Crest Way, Cary, NC 27513
(“Syntone”). The capitalized terms used herein and not otherwise defined have
the meanings given to them in Appendix 1.

 

Recitals

 

Outlook has agreed to sell, and Syntone has agreed to purchase, shares of Common
Stock subject to and in accordance with the terms and provisions of this
Agreement.

 

Agreement

 

For good and valuable consideration, the Parties agree as follows:

 

Section1.   Sale and Purchase of Stock

 

1.1              Purchase of Stock.. Subject to the terms and conditions of this
Agreement, at the Closing, Outlook will issue and sell to Syntone, and Syntone
will purchase from Outlook, 16,000,000 shares of Common Stock (the “Shares”) at
a price per share of U.S. $1.00 for an aggregate purchase price of U.S.
$16,000,000.00 (the “Purchase Price”).

 

1.2              Payment. At the Closing, Syntone will pay the Purchase Price in
accordance with the Instructions, and Outlook will deliver the Shares in
book-entry form to Syntone, to be evidenced by a written statement issued by
Outlook’s transfer agent to Syntone (or its designee) reflecting such book-entry
position and provided promptly after Closing. The book-entry for the Shares
shall contain a notation in substantially the following form:

 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE
OR OTHER JURISDICTION, AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH
REGISTRATION OR AN EXEMPTION THEREFROM.”

 

1.3              Closing.

 

    (a)               Closing. The closing of the transaction contemplated by
Section 1.1 (the “Closing”) will be exchanged electronically by portable
document file (.PDF) or other electronic transmission of signatures and deemed
held at the offices of Outlook within five (5) Business Days after the
conditions to closing set forth in Section 9 are satisfied or waived for the
Closing (other than those conditions that by their nature are to be satisfied or
waived at the Closing) or at such other place, time and/or date as may be
jointly designated by Syntone and Outlook for the Closing.

 



 

 

 

   (b)              Closing Deliverables.

 

      (i)      At the Closing, Outlook will deliver to Syntone:

 

(1)               a duly executed cross-receipt in form and substance reasonably
satisfactory to each party (the “Cross-Receipt”);

 

(2)               a certificate in form and substance reasonably satisfactory to
Syntone and duly executed on behalf of Outlook by an authorized officer of
Outlook, certifying that the conditions to Closing set forth in Section 9.2 of
this Agreement have been fulfilled; and

 

(3)               a certificate of the secretary of Outlook dated as of the
Closing Date certifying that attached thereto is a true and complete copy of all
resolutions adopted by the Board authorizing the execution, delivery and
performance of this Agreement, the Joint Venture Contract and the transactions
contemplated respectively therein (including formation of the Joint Venture and
entry into the Collaboration and License Agreement) and that all such
resolutions are in full force and effect and are all the resolutions adopted in
connection with the transactions contemplated hereby as of the Closing Date.

 

      (ii)     At the Closing, Syntone will deliver to Outlook:

 

(1)               a duly-executed Cross-Receipt; and

 

(2)               a certificate in form and substance reasonably satisfactory to
Outlook and duly executed on behalf of Syntone by an authorized officer of
Syntone, certifying that the conditions to Closing set forth in Section 9.1 of
this Agreement have been fulfilled.

 

Section2.   Representations and Warranties of Outlook

 

Except as otherwise specifically contemplated by this Agreement, Outlook hereby
represents and warrants to Syntone that:

 

2.1              Private Placement. Neither Outlook nor any person acting on its
behalf, directly or indirectly, has made any offers or sales of any security or
engaged in any general solicitation or general advertising (within the meaning
of Regulation D of the Securities Act) in connection with any offers to buy any
security, under any circumstances that would require registration of the Shares
under the Securities Act. Subject to the accuracy of the representations made by
Syntone in Section 3, the Shares will be issued and sold to Syntone in
compliance with applicable exemptions from the registration and prospectus
delivery requirements of the Securities Act and the registration and
qualification requirements of all applicable securities laws of the states of
the United States. Outlook has not engaged any brokers, finders or agents, or
incurred, or will incur, directly or indirectly, any liability for brokerage or
finder’s fees or agents’ commissions or any similar charges in connection with
this Agreement and the transactions contemplated hereby.

 

2.2              Organization and Qualification. Outlook is duly incorporated,
validly existing and in good standing under the laws of the State of Delaware,
with full corporate power and authority to conduct its business as currently
conducted. Outlook is duly qualified to do business and is in good standing in
every jurisdiction in which the nature of the business conducted by it or
property owned by it makes such qualification necessary, except where the
failure to be so qualified or in good standing, as the case may be, would not
reasonably be expected to have a Material Adverse Effect on Outlook.

 



2

 

 

2.3              Authorization; Enforcement. Outlook has all requisite corporate
power and authority to enter into and to perform its obligations under this
Agreement, to consummate the transactions contemplated hereby and to issue the
Shares in accordance with the terms hereof. The execution, delivery and
performance of this Agreement by Outlook and the consummation by it of the
transactions contemplated hereby (including the issuance of the Shares at the
Closing in accordance with the terms hereof and, in connection with such
issuance, any actions taken with respect to Outlook’s stock incentive plans or
the shares of Common Stock reserved thereunder) have been duly authorized by the
Board and no further consent or authorization of Outlook, the Board, or its
stockholders is required. This Agreement has been duly executed by Outlook and
constitutes a legal, valid and binding obligation of Outlook enforceable against
Outlook in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, or moratorium or similar laws
affecting creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity and except as
rights to indemnity and contribution may be limited by state or federal
securities laws or public policy underlying such laws.

 

2.4              Issuance of Shares. The Shares are duly authorized and, upon
issuance in accordance with the terms of this Agreement, will be validly issued,
fully paid and non-assessable, free and clear of all liens (other than
restrictions on transfer under the Securities Act or as set forth in this
Agreement), and will not be subject to preemptive rights or other similar rights
of stockholders of Outlook.

 

2.5              SEC Documents, Financial Statements.

 

    (a)               The Common Stock is registered pursuant to Section 12(b)
of the Exchange Act. Outlook has delivered or made available (by filing on the
SEC's electronic data gathering and retrieval system (EDGAR)) to Syntone
complete copies of its most recent Annual Report on Form 10-K for the fiscal
year ended September 30, 2019 and its most recent Quarterly Reports on Form 10-Q
for the quarters ended December 31, 2019 and March 31, 2020, and any other
report on Form 8-K, proxy or information statement and registration statement
and/or prospectus in each case filed with the SEC on or after October 1, 2019
and prior to the Execution Date (collectively, the “SEC Documents”). As of its
date, each SEC Document complied in all material respects with the requirements
of the Exchange Act, and other federal, state and local laws, rules and
regulations applicable to it, and, as of its date, such SEC Document did not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. Further, all disclosure provided to Syntone regarding Outlook, its
business and the transactions contemplated hereby, furnished by or on behalf of
Outlook is true and correct in all material respects and does not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading. Outlook has filed each report,
statement, schedule, prospectus, and registration statement that it was required
to file with the SEC since March 31, 2019. There are no material outstanding or
unresolved comments in comment letters from the Staff of the SEC with respect to
any of the SEC Documents.

 

    (b)              The financial statements, together with the related notes
and schedules, of Outlook included in the SEC Documents comply as to form in all
material respects with all applicable accounting requirements and the published
rules and regulations of the SEC and all other applicable rules and regulations
with respect thereto. Such financial statements, together with the related notes
and schedules, have been prepared in accordance with GAAP applied on a
consistent basis during the periods involved (except (i) as may be otherwise
indicated in such financial statements or the notes thereto or (ii) in the case
of unaudited interim statements, to the extent they may not include footnotes or
may be condensed or summary statements), and fairly present in all material
respects the financial condition of Outlook and its consolidated subsidiaries as
of the dates thereof and the results of operations and cash flows for the
periods then ended (subject, in the case of unaudited statements, to normal
year-end audit adjustments).

 



3

 

 

    (c)               The Common Stock is listed on Nasdaq under the symbol
“OTLK”. Outlook has taken no action designed to, or which to its knowledge is
likely to have the effect of, terminating or suspending the registration of the
Common Stock under the Exchange Act or delisting the Common Stock from Nasdaq.
Other than as disclosed in the SEC Documents, as of the date of this Agreement,
Outlook has not received any notification that, and has no knowledge that, the
SEC or Nasdaq is contemplating terminating or suspending such registration or
listing or prohibiting the listing of the Common Stock on Nasdaq.

 

    (d)              No event, liability, development or circumstance has
occurred or exists, or is reasonably contemplated to occur with respect to
Outlook or its business, properties, prospects, operations or financial
condition that would be required to be disclosed by Outlook under applicable
securities laws on a registration statement on Form S-1 filed with the SEC
relating to an issuance and sale by Outlook of Common Stock that has not been
publicly disclosed.

 

    (e)               Except as disclosed in the SEC Documents, Outlook is not
in violation of any term of, or in default under, any license, contract,
agreement or instrument relating to any indebtedness, except where such
violations and defaults would not result, individually or in the aggregate, in a
Material Adverse Effect.

 

2.6              Internal Controls; Disclosure Controls and Procedures. Outlook
has maintained and maintains internal control over financial reporting as
defined in Rule 13a-15(f) under the Exchange Act. Outlook has implemented the
“disclosure controls and procedures” (as defined in Rules 13a-15(e) and
15d-15(e) under the Exchange Act) required in order for the principal executive
officer and principal financial officer of Outlook to engage in the review and
evaluation process mandated by the Exchange Act, and is in compliance with such
disclosure controls and procedures in all material respects. Each of the
principal executive officer and the principal financial officer of Outlook has
made all certifications required by Sections 302 and 906 of the Sarbanes-Oxley
Act of 2002 with respect to all reports, schedules, forms, statements and other
documents required to be filed by Outlook with the SEC.

 

2.7              Capitalization and Voting Rights

 

    (a)               The authorized capital of Outlook as of the date hereof
consists of: (i) 200,000,000 shares of Common Stock of which, as of May 21,
2020, (v) 91,677,186 shares were issued and outstanding, (w) 1,639,404 shares
were reserved for issuance for future awards pursuant to Outlook’s stock
incentive plans (including its employee stock purchase plan), (x) 2,215,940
shares were issuable upon the exercise of stock options outstanding or issuable
upon vesting of restricted stock unit or performance stock unit awards
outstanding under such stock incentive plans, (y) 6,463,329 shares were issuable
upon the exercise of outstanding warrants, with a weighted-average exercise
price of $2.52 per share, and (z) there was outstanding U.S. $6,935,298
aggregate principal amount and accrued interest of senior secured convertible
notes, which are convertible into Common Stock based upon the formula set forth
therein and as disclosed in the SEC Documents and (ii) 10,000,000 shares of
Preferred Stock, of which 1,000,000 have been designated Series A Convertible
Preferred Stock, 1,500,000 have been designated Series B Convertible Preferred
Stock, and 200,000 have been designated Series A-1 Convertible Preferred Stock,
and none of which shares of Preferred Stock are issued and outstanding as of the
date of this Agreement. All of the issued and outstanding shares of Common Stock
(A) have been duly authorized and validly issued, (B) are fully paid and
non-assessable and (C) were issued in material compliance with all applicable
federal and state securities laws and not in violation of any preemptive rights.
The offer and issuance of the Shares hereunder will not obligate Outlook to
issue shares of Common Stock or other securities to any other person or entity
and will not result in the adjustment of the exercise, conversion, exchange or
reset price of any outstanding security.

 



4

 

 

    (b)              All of the authorized shares of Common Stock are entitled
to one (1) vote per share. Outlook has not taken, and, to Outlook’s knowledge,
no person acting on its behalf has taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of Outlook to facilitate the sale or resale of any of the
Shares.

 

    (c)               Except as described or referred to in the SEC Documents,
as of May 21, 2020, there were not: (i) any outstanding equity securities,
options, warrants, rights (including conversion or preemptive rights) or other
agreements pursuant to which Outlook is or may become obligated to issue, sell
or repurchase any shares of its capital stock or any other securities of Outlook
other than equity securities that may have been granted pursuant to its stock
incentive plans, which plans are described in the SEC Documents, or (ii) any
restrictions on the transfer of capital stock of Outlook other than pursuant to
federal or state securities laws or as set forth in this Agreement.

 

    (d)              Outlook is not a party to or subject to any agreement or
understanding relating to the voting of shares of capital stock of Outlook or
the giving of written consents by a stockholder or director of Outlook.

 

2.8              No Conflicts; Government Consents and Permits.

 

    (a)               The execution, delivery and performance of this Agreement
by Outlook and the consummation by Outlook of the transactions contemplated
hereby (including the issuance of the Shares) will not (i) conflict with or
result in a violation of any provision of Outlook’s Certificate of Incorporation
or Bylaws, (ii) violate or conflict with, or result in a breach of any provision
of, or constitute a default under, any agreement, indenture, or instrument to
which Outlook is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including United States federal and state
securities laws and regulations and regulations of any self-regulatory
organizations) applicable to Outlook, except in the case of clauses (ii) and
(iii) only, for such conflicts, breaches, defaults, and violations as would not
reasonably be expected to have a Material Adverse Effect on Outlook or result in
a liability for Syntone.

 

    (b)              Outlook is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court or
governmental agency or any regulatory or self regulatory agency in order for it
to execute, deliver or perform any of its obligations under this Agreement in
accordance with the terms hereof, or to issue and sell the Shares in accordance
with the terms hereof other than such as have been made or obtained, and except
for (i) any post-closing filings required to be made under federal or state
securities laws and (ii) any required filings or notifications regarding the
issuance or listing of additional shares with Nasdaq.

 

2.9              Litigation. Other than as set forth in the SEC Documents, there
is no action, suit, proceeding or investigation before or by any court, public
board, government agency, self-regulatory organization or body pending (of which
Outlook has received notice or otherwise has knowledge) or, to Outlook’s
knowledge, threatened, against or affecting Outlook, or which Outlook intends to
initiate, except where such action, suit, proceeding or investigation, a the
case may be, would not reasonably be expected to have a Material Adverse Effect.
No labor dispute exists or, to the knowledge of Outlook, is imminent with
respect to any of the employees of Outlook, which would reasonably be expected
to result in a Material Adverse Effect. To Outlook’s knowledge, no executive
officer of Outlook is, or is now expected to be, in violation of any material
term of any employment contract, confidentiality, disclosure or proprietary
information agreement, non-competition agreement, or any other contract or
agreement or any restrictive covenant in favor of any third party, and the
continued employment of each such executive officer does not subject Outlook to
any liability with respect to any of the foregoing matters.

 



5

 

 

2.10            Licenses and Other Rights; Compliance with Laws. Outlook has all
franchises, permits, licenses and other rights and privileges (“Permits”)
necessary to permit it to own its properties and to conduct its business as
presently conducted and is in compliance thereunder, except where the failure to
be in compliance would not reasonably be expected to have a Material Adverse
Effect. To Outlook’s knowledge, Outlook has not taken any action that would
interfere with its ability to renew all such Permit(s), except where the failure
to renew such Permit(s) would not reasonably be expected to have a Material
Adverse Effect. Outlook is and has been in compliance with all laws applicable
to its business, properties and assets, and to the products and services sold by
it, except where the failure to be in compliance has not had and would not
reasonably be expected to have a Material Adverse Effect. Except for matters
that would not, individually or in the aggregate, have or reasonably be expected
to have a Material Adverse Effect, Outlook (i) has made or filed all foreign,
federal and state income and all other tax returns, reports and declarations
required by any jurisdiction to which it is subject, (ii) has paid all taxes and
other governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith, and (iii) has set aside on its books provision
reasonably adequate for the payment of all material taxes for periods subsequent
to the periods to which such returns, reports or declarations apply. There are
no unpaid taxes in any material amount claimed to be due by the taxing authority
of any jurisdiction, and the officers of Outlook know of no basis for any such
claim.

 

2.11            Intellectual Property.

 

    (a)               The Intellectual Property that is owned by Outlook or its
subsidiaries is owned free from any liens or restrictions. To Outlook’s
knowledge, all of Outlook’s material Intellectual Property Licenses are in full
force and effect in accordance with their terms, are free of any liens or
restrictions, and neither Outlook, nor any other party thereto, is in material
breach of any such material Intellectual Property License. To Outlook’s
knowledge (i) no event has occurred that with notice or lapse of time or both
would constitute a breach or default of any such material Intellectual Property
License or (ii) would result in the termination thereof, or (iii) would cause or
permit the acceleration or other change of any right or obligation or the loss
of any benefit thereunder by Outlook or its subsidiaries except (1) in the case
of each of (i)-(iii) as would not reasonably be expected to have a Material
Adverse Effect, or (2) as set forth in any such Intellectual Property License.
Except as set forth in the SEC Documents, to Outlook’s knowledge, there is no
legal claim or demand of any person or any proceeding that is pending or overtly
threatened in writing, (i) challenging the right of Outlook in respect of any
Intellectual Property of Outlook, or (ii) claiming that any default exists under
any Intellectual Property License, except, in the case of (i) and (ii) above,
where any such claim, demand or proceeding has not had and would not reasonably
be expected to have a Material Adverse Effect.

 

    (b)              Except as set forth in the SEC Documents: (i) Outlook or
one of its subsidiaries owns, free and clear of any lien or encumbrance, or, to
Outlook’s knowledge, has a valid license , or an enforceable right to use, as it
is used or held for use, all U.S. and non-U.S. patents, trade secrets, know-how,
trademarks, service marks, copyrights, and other proprietary and intellectual
property rights, and all grants and applications with respect to the foregoing
(collectively, the “Proprietary Rights”) necessary for the conduct of Outlook’s
business, except where the failure to own or have any of the foregoing would not
reasonably be expected to have a Material Adverse Effect (such Proprietary
Rights owned by or licensed to Outlook collectively, the “Outlook Rights”); and
(ii) to Outlook’s knowledge, Outlook and its subsidiaries have taken reasonable
measures to protect the Outlook Rights, consistent with prudent commercial
practices in the biotechnology industry, except where failure to take such
measures has not had and would not reasonably be expected to have a Material
Adverse Effect.

 

2.12            Absence of Certain Changes.

 

    (a)               Except as disclosed in the SEC Documents, since
December 31, 2019, no change or event has occurred, except where such change or
event has not and would not reasonably be expected to have a Material Adverse
Effect on Outlook.

 



6

 

 

    (b)              Except as set forth in the SEC Documents or as contemplated
by this Agreement, the Joint Venture Contract (including formation of the Joint
Venture and entry into the Collaboration and License Agreement), since
December 31, 2019, Outlook has not (i) declared or paid any dividends, or
authorized or made any distribution upon or with respect to any class or series
of its capital stock, or (ii) sold, exchanged or otherwise disposed of any of
its material assets or rights.

 

    (c)               Since December 31, 2019, Outlook has not admitted in
writing its inability to pay its debts generally as they become due, filed or
consented to the filing against it of a petition in bankruptcy or a petition to
take advantage of any insolvency act, made an assignment for the benefit of
creditors, consented to the appointment of a receiver for itself or for the
whole or any substantial part of its property, or had a petition in bankruptcy
filed against it, been adjudicated bankrupt, or filed a petition or answer
seeking reorganization or arrangement under the federal bankruptcy laws or any
other laws of the United States or any other jurisdiction.

 

2.13            Not an Investment Company, Shell Company or Property Holding
Company. Outlook is not, and solely after receipt of the Purchase Price, will
not be, an “investment company” as defined in the Investment Company Act of
1940, as amended. Outlook is not, and has never been, an issuer identified in,
or subject to, Rule 144(i)(1) of the Securities Act. Outlook is not, and has
never been, a U.S. real property holding corporation within the meaning of
Section 897 of the Internal Revenue Code of 1986, as amended.

 

2.14            No Integration. Outlook has not, directly or through any agent,
sold, offered for sale, solicited offers to buy or otherwise negotiated in
respect of, any security (as defined in the Securities Act) which is or will be
integrated with the Shares sold pursuant to this Agreement in a manner that
would require the registration of the Shares under the Securities Act.

 

2.15            Application of Takeover Protections, Rights Agreement. Outlook
and the Board have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, interested stockholder, business
combination, poison pill (including, without limitation, any distribution under
a rights agreement) or other similar anti-takeover provision under Outlook’s
organizational documents or the laws of the State of Delaware that is or could
become applicable to Syntone as a result of the transactions contemplated by
this Agreement, including, without limitation, the issuance of the Shares and
Syntone’s ownership of the Shares.

 

2.16            Bribery, Money Laundering, Sanctions.

 

    (a)               Neither Outlook, nor, to Outlook’s knowledge, any
director, officer, agent, employee or other person acting on behalf of Outlook
has, in the course of its actions for, or on behalf of, Outlook (i) directly or
indirectly, used any corporate funds for any unlawful contributions, gifts,
entertainment or other unlawful expenses relating to foreign or domestic
political activity; (ii) made any unlawful payment to foreign or domestic
government officials or employees from corporate funds; (iii) failed to disclose
fully any contribution made by Outlook (or made by any person acting on its
behalf of which the Outlook is aware) that is in violation of law, or (iv)
violated in any material respect any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended (the “FCPA”), or any other similar law of any
other jurisdiction in which Outlook operates its business, including, in each
case, the rules and regulations thereunder.

 



7

 

 

    (b)              The operations of Outlook are and have been conducted at
all times in compliance with applicable financial recordkeeping and reporting
requirements of the Currency and Foreign Transactions Reporting Act of 1970, as
amended, applicable money laundering statutes, and applicable rules and
regulations promulgated thereunder, and no action, suit or proceeding by or
before any court or governmental agency, authority or body or any arbitrator
involving Outlook with respect to such laws is pending or, to the knowledge of
Outlook, threatened.

 

    (c)               Neither Outlook nor, to Outlook’s knowledge, any director,
officer, employee, agent, or affiliate is currently the subject of any U.S.
sanctions administered by the U.S. Office of Foreign Assets Control of the U.S.
Department of the Treasury (“OFAC”). No action of Outlook in connection with (i)
the execution, delivery and performance of this Agreement, (ii) the issuance and
sale of the Shares, or (iii) the direct or indirect use of proceeds from the
Shares or the consummation of any other transaction contemplated hereby or the
fulfillment of the terms hereof, will result in the proceeds of the transactions
contemplated hereby being used, or loaned, contributed or otherwise made
available, directly or indirectly, to any person or entity, in violation of FCPA
or OFAC regulations.

 

2.17            No Disqualification. None of Outlook, any of its predecessors,
any affiliated issuer, any director, executive officer, other officer of Outlook
participating in the offering hereunder, any beneficial owner of 20% or more of
Outlook’s outstanding voting equity securities, calculated on the basis of
voting power, nor any promoter (as that term is defined in Rule 405 under the
Securities Act) connected with Outlook in any capacity at the time of sale
(“Issuer Covered Persons”) is subject to any “bad actor” disqualifications
described in Rule 506(d)(1)(i) through (viii) under the 1933 Act
(“Disqualification Events”), except, if applicable, for a Disqualification Event
as to which Rule 506(d)(2)(ii) or (iii) or (d)(3) is applicable. Outlook has
exercised reasonable care to determine whether any Issuer Covered Person is
subject to a Disqualification Event. Outlook has complied, to the extent
applicable, with its disclosure obligations under Rule 506(e), and has furnished
to Syntone a copy of any disclosures provided thereunder.

 

2.18            Clinical Data, Healthcare Laws. The preclinical tests and
clinical trials, and other studies that are described in, or the results of
which are referred to in, the SEC Documents are being conducted in all material
respects in accordance with the protocols, procedures and controls designed and
approved for such studies and with standard medical and scientific research
procedures. As to each product subject to the jurisdiction of the U.S. Food and
Drug Administration (“FDA”) under the Federal Food, Drug and Cosmetic Act, as
amended, and the regulations thereunder (“FDCA”) that is manufactured, packaged,
labeled, tested, distributed, sold, and/or marketed by Outlook (each such
product, a “Pharmaceutical Product”), such Pharmaceutical Product is being
manufactured, packaged, labeled, tested, distributed, sold and/or marketed by
the Company in compliance with all applicable requirements under FDCA and
similar laws, rules and regulations relating to registration, investigational
use, premarket clearance, licensure, or application approval, good manufacturing
practices, good laboratory practices, good clinical practices, product listing,
quotas, labeling, advertising, record keeping and filing of reports, except
where the failure to be in compliance would not have a Material Adverse Effect.
There is no pending, completed or, to Outlook's knowledge, threatened, action
(including any lawsuit, arbitration, or legal or administrative or regulatory
proceeding, charge, complaint, or investigation) against Outlook, and Outlook
has not received any notice, warning letter or other communication from the FDA
or any other governmental entity, that (i) contests the premarket clearance,
licensure, registration, or approval of, the uses of, the distribution of, the
manufacturing or packaging of, the testing of, the sale of, or the labeling and
promotion of any Pharmaceutical Product, (ii) withdraws its approval of,
requests the recall, suspension, or seizure of, or withdraws or orders the
withdrawal of advertising or sales promotional materials relating to, any
Pharmaceutical Product, (iii) imposes a clinical hold on any clinical
investigation by Outlook, (iv) enjoins production at any facility of Outlook,
(v) enters or proposes to enter into a consent decree of permanent injunction
with Outlook, or (vi) otherwise alleges any violation of any laws, rules or
regulations by Outlook, and which, either individually or in the aggregate,
would have a Material Adverse Effect. The properties, business and operations of
Outlook have been and are being conducted in all material respects in accordance
with all applicable laws, rules and regulations of the FDA. Outlook has not been
informed by the FDA that the FDA will prohibit the marketing, sale, license or
use in the United States of any product proposed to be developed, produced or
marketed by Outlook nor, to Outlook’s knowledge, has the FDA expressed any
concern as to approving or clearing for marketing any product being developed or
proposed to be developed by Outlook.

 



8

 

 

Section3.   Representations and Warranties of Syntone

 

Except as otherwise specifically contemplated by this Agreement, Syntone hereby
represents and warrants to Outlook that:

 

3.1              Authorization; Enforcement. Syntone has the requisite corporate
power and authority to enter into this Agreement and to consummate the
transactions contemplated hereby. Syntone has taken all necessary corporate
action to authorize the execution, delivery and performance of this Agreement.
Upon the execution and delivery of this Agreement, this Agreement will
constitute a valid and binding obligation of Syntone enforceable against Syntone
in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity and except as
rights to indemnity and contribution may be limited by state or federal
securities laws or public policy underlying such laws.

 

3.2              No Conflicts; Government Consents and Permits.

 

    (a)               The execution, delivery and performance of this Agreement
by Syntone and the consummation by Syntone of the transactions contemplated
hereby (including the purchase of the Shares) will not (i) conflict with or
result in a violation of any provision of Syntone’s Certificate of Incorporation
or Bylaws, (ii) violate or conflict with, or result in a breach of any provision
of, or constitute a default under, any agreement, indenture, or instrument to
which Syntone is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including United States federal and state
securities laws and regulations and regulations of any self-regulatory
organizations) applicable to Syntone, except in the case of clauses (ii) and
(iii) only, for such conflicts, breaches, defaults, and violations as would not
reasonably be expected to have a Material Adverse Effect on Syntone or result in
a liability for Outlook.

 

    (b)              Syntone is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court or
governmental agency or any regulatory or self-regulatory agency in order for it
to execute, deliver or perform any of its obligations under this Agreement in
accordance with the terms hereof, or to purchase the Shares in accordance with
the terms hereof other than such as have been made or obtained. Notwithstanding
the foregoing, Syntone acknowledges that the Commerce Authority of Hebei
province requires outbound direct investment permit and related recording and
Syntone has obtained the permit on March 29, 2020.

 

3.3              Investment Purpose. Syntone is purchasing the Shares for its
own account and not with a present view toward the public distribution thereof
and has no arrangement or understanding with any other persons regarding the
distribution of such Shares except as would not result in a violation of the
Securities Act. Syntone is not, directly or indirectly, acquiring any of the
Shares except in accordance with the Securities Act.

 

3.4              Reliance on Exemptions. Syntone understands that Outlook
intends for the Shares to be offered and sold to it in reliance upon specific
exemptions from the registration requirements of United States federal and state
securities laws and that Outlook is relying upon the truth and accuracy of, and
Syntone’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of Syntone set forth herein in order to
determine the availability of such exemptions and the eligibility of Syntone to
acquire the Shares.

 



9

 

 

3.5              Accredited Investor; Access to Information. Syntone is an
“accredited Investor” as defined in Regulation D under the Securities Act and is
knowledgeable, sophisticated and experienced in making, and is qualified to make
decisions with respect to investments in shares presenting an investment
decision like that involved in the purchase of the Shares. Syntone has been
furnished with materials relating to the offer and sale of the Shares, that have
been requested by Syntone, including, without limitation, Outlook’s SEC
Documents, and Syntone has had the opportunity to review the SEC Documents.
Syntone has been afforded the opportunity to ask questions of Outlook.

 

3.6              Governmental Review. Syntone understands that no United States
federal or state agency or any other government or governmental agency has
passed upon or made any recommendation or endorsement of the Shares or an
investment therein.

 

3.7              Foreign Purchasers. Syntone hereby acknowledges it is not a
United States person (as defined by Section 7701(a)(30) of the Internal Revenue
Code of 1986, as amended), and hereby represents that it has satisfied itself as
to its compliance, in all material respects, with the laws of its jurisdiction
of organization that are applicable to Syntone in connection with the purchase
contemplated by this Agreement.

 



10

 

 

 

Section4.   Standstill Agreement.

 

4.1              Prior to the earlier of (1) the three-year anniversary of the
Closing Date, or (2) the date that Syntone beneficially owns less than 5% of the
Common Stock (the “Standstill Period”), Syntone and its Affiliates will not,
directly or indirectly, except as expressly approved or invited by Outlook:

 

(a)               effect or seek, offer or propose (whether publicly or
otherwise) to effect, or cause or participate in or in any way advise, assist or
encourage any other person to effect or seek, offer or propose (whether publicly
or otherwise) to effect or participate in, (i) any acquisition of any securities
(or beneficial ownership thereof) or material assets of Outlook, (ii) any tender
or exchange offer, merger, or other business combination involving Outlook,
(iii) any recapitalization, restructuring, liquidation, dissolution or other
extraordinary transaction with respect to Outlook, or (iv) any “solicitation” of
“proxies” (as such terms are used in the proxy rules of the SEC) or consents to
vote any voting securities of Outlook;

 

(b)              form, join or in any way participate in a “group” (as defined
under the Exchange Act) with respect to any securities of Outlook;

 

(c)               otherwise act, alone or in concert with others, to seek to
control the management, Board or policies of Outlook;

 

(d)              take any action that would require Outlook to make a public
announcement regarding any of the types of matters set forth in clause (a)
above; or

 

(e)               enter into any binding arrangements with any person with
respect to any of the foregoing.

 

4.2              Syntone also agrees during the Standstill Period not to request
Outlook (or its representatives), directly or indirectly, to amend or waive any
provision of this Section 4, other than by means of a confidential communication
to the Outlook Chairman of the Board or Chief Executive Officer. Syntone
represents and warrants that, as of the Execution Date, neither Syntone nor any
of its Affiliates owns, of record or beneficially, any voting securities of
Outlook, or any securities convertible into or exercisable for any voting
securities of Outlook.

 

4.3              Notwithstanding the provisions set forth in Sections 4.1 and
4.2 (the “Standstill Provisions”), Syntone shall immediately, and without any
other action by Outlook, be released from its obligations under the Standstill
Provisions if: (a) Outlook executes a definitive agreement with a third party
providing for an acquisition (by way of merger, tender offer or otherwise), of
all of Outlook’s outstanding Common Stock or all or substantially all of
Outlook’s assets, then (in any of such cases) or (b) a third party commences a
tender offer seeking to acquire beneficial ownership of all of Outlook’s
outstanding Common Stock and the Board recommends that the stockholders tender
their Common Stock in such tender offer (with any acquisition described in (a)
and (b) referred to as a “Change of Control Transaction”). None of (w) the
ownership nor purchase by an employee benefit plan of Syntone or Syntone’s
Affiliates in any diversified index, mutual or pension fund managed by an
independent advisor, which fund in-turn holds, directly or indirectly,
securities of Outlook, (x) transfers or resales of the Shares by Syntone to any
other person in compliance with Section 6 or any acquisition or registration of
Shares pursuant to Section 7, (y) the mere voting of the Shares in accordance
with Section 5, or (z) acting in his or her capacity as a director of Outlook by
Syntone’s director designee appointed pursuant to Section 8 hereof will be
deemed to be a breach of Syntone’s standstill obligations under this Section 4.

 



11

 

 

4.4              As of the Closing Date, all prior standstill agreements between
Syntone and Outlook are terminated and of no further force and effect, including
but not limited to, that certain exclusivity agreement dated April 17, 2020 by
and between Syntone and Outlook.

 

Section5.   Voting Agreement.

 

5.1              Voting Agreement.

 

(a)               If the Proxyholder instructs Syntone in writing to vote in
favor of, or against, any matter, action, ratification or other event for which
approval of the holders of Outlook’s stock is sought (either by vote or written
consent) or upon which such holders are otherwise entitled to vote, including
but not limited to the election of directors, but excluding any Extraordinary
Matter (collectively, a “Outlook Stockholder Matter”), then Syntone will
(i) after receiving proper notice of any meeting of stockholders of Outlook
related to such Outlook Stockholder Matter (or, if no notice is required or such
notice is properly waived, after notice from the Proxyholder is given), be
present, in person or by proxy, as a holder of Shares at all such meetings and
be counted for the purposes of determining the presence of a quorum at such
meetings and (ii) vote (in person, by proxy or by action by written consent, as
applicable) all Shares as to which Syntone has beneficial ownership or as to
which Syntone otherwise exercises voting or dispositive authority in the manner
directed by the Proxyholder.

 

(b)              Extraordinary Matters. Syntone may vote or execute a written
consent with respect to, any or all of the voting securities of Outlook as to
which they are entitled to vote or execute a written consent, as it may
determine in its sole discretion, with respect to the following matters, if
presented to Outlook’s stockholders for approval (each such matter being an
“Extraordinary Matter”):

 

(i)                 any transaction which would result in a Change of Control of
Outlook;

 

(ii)              any issuance of Common Stock;

 

(iii)            the payment of any dividends to any class of stockholders of
Outlook;

 

(iv)             any matter related to the Joint Venture and the Collaboration
and License Agreement and the transactions related thereto; and

 

(v)               any liquidation or dissolution of Outlook.

 



12

 

 

(c)               Appointment of Proxy. To secure Syntone’s obligations to vote
the Shares in accordance with this Agreement and to comply with the other terms
hereof, Syntone hereby appoints the Proxyholder, or his designees, as Syntone’s
true and lawful proxy and attorney, with the power to act alone and with full
power of substitution, to vote or act by written consent with respect to all of
Syntone’s Shares in accordance with the provisions set forth in this Agreement,
and to execute all appropriate instruments consistent with this Agreement on
behalf of Syntone. The proxy and power granted by Syntone pursuant to Section
5.1(a) are coupled with an interest and are given to secure the performance of
Syntone’s duties under this Agreement. Each such proxy and power will be
irrevocable until the agreements contained in Section 5.1(a) expire in
accordance with Section 5.1(e). The proxy and power will survive the merger,
consolidation, conversion or reorganization of Syntone or any other entity
holding any Shares (other than any Shares sold by Syntone in compliance with
Section 6). For the avoidance of doubt, the proxy granted by this Section 5
shall not apply to any Extraordinary Matter.

 

(d)              No Revocation. The voting agreements contained in this Section
5 are coupled with an interest and may not be revoked prior to their expiration
in accordance with Section 5.1(e).

 

(e)               Expiration. The agreements contained in this Section 5 will
expire (i) in part, solely with respect to any Shares sold by Syntone in an
arm’s length sale to a non-Affiliate in compliance with this Agreement upon the
execution of the sale of such Shares, and (ii) as a whole on the earlier of (1)
the three-year anniversary of the Closing Date, (2) the date that Syntone
beneficially owns less than 5% of the Common Stock, and (3) the date the
Collaboration and License Agreement is terminated; provided, however, that in no
event shall such expiration date be prior to the one-year anniversary of the
Closing Date. For the avoidance of doubt, the agreements contained in this
Section 5 shall not limit Syntone’s ability to transfer or resell any Shares,
provided that such transfers or resales are done in accordance with Section 6 or
Section 7.

 

Section6.   Transfer, Resale, Legends.

 

6.1              Transfer or Resale. Syntone understands that:

 

(a)               the Shares have not been and are not being registered under
the Securities Act or any applicable state securities laws and, consequently,
Syntone may have to bear the risk of owning the Shares for an indefinite period
of time because the Shares may not be transferred unless (i) the resale of the
Shares is registered pursuant to an effective registration statement under the
Securities Act; (ii) Syntone has delivered to Outlook an opinion of counsel (in
form, substance and scope customary for opinions of counsel in comparable
transactions) to the effect that the Shares to be sold or transferred may be
sold or transferred pursuant to an exemption from such registration; or (iii)
the Shares are sold or transferred pursuant to Rule 144; and

 

(b)              any sale of the Shares made in reliance on Rule 144 may be made
only in accordance with the terms of Rule 144 and, if Rule 144 is not
applicable, any resale of the Shares under circumstances in which the seller (or
the person through whom the sale is made) may be deemed to be an underwriter (as
that term is defined in the Securities Act) may require compliance with some
other exemption under the Securities Act or the rules and regulations of the SEC
thereunder.

 



13

 

 

6.2              Lock-Up. Syntone agrees that it will hold and will not sell any
of the Shares (or otherwise make any short sale of, grant any option for the
purchase of, or enter into any hedging or similar transaction with the same
economic effect as a sale of the Shares) until the one-year anniversary of the
Closing Date (the “Initial Holding Period”). Syntone further agrees that from
the one-year anniversary of the Closing Date through the two-year anniversary of
the Closing Date, inclusive, (the “Partial Holding Period” and together with the
Initial Holding Period, the “Holding Periods”), Syntone will hold and will not
sell at least 50% of the Shares (or otherwise make any short sale of, grant any
option for the purchase of, or enter into any hedging or similar transaction
with the same economic effect as a sale of the Shares). In addition, after the
expiration of the Initial Holding Period, in any single trading day Syntone will
not sell an amount of Shares that exceeds 10% of the average daily trading
volume of the Common Stock on Nasdaq over the five (5) trading day period ending
on the trading day immediately prior to such trading date (the “Volume
Limitation”). Notwithstanding the foregoing, this Section 6.2 will not preclude,
and the Volume Limitation shall not apply to, sales of Shares by Syntone (i) to
a third party pursuant to a tender offer made by such third party, or (ii) as
part of an underwritten offering (including in accordance with the terms of
Section 7.5 hereof).

 

6.3              Legends. Syntone understands the Shares will bear a restrictive
legend in substantially the following form (and a stop-transfer order may be
placed against transfer of the Shares):

 

THE SHARES EVIDENCED HEREBY ARE SUBJECT TO AN AGREEMENT TO VOTE THESE SHARES IN
THE MANNER SET FORTH IN THE STOCK PURCHASE AGREEMENT DATED MAY 22, 2020 BETWEEN
OUTLOOK THERAPEUTICS, INC. AND SYNTONE VENTURES LLC.

 

THE SALE, PLEDGE, HYPOTHECATION OR TRANSFER OF THESE SECURITIES IS SUBJECT TO
THE TERMS AND CONDITIONS OF A STOCK PURCHASE AGREEMENT DATED MAY 22, 2020
BETWEEN OUTLOOK THERAPEUTICS, INC. AND SYNTONE VENTURES LLC.

 

If such Shares may be transferred pursuant to Section 6.2, Syntone may request
that Outlook remove, and Outlook agrees to authorize and instruct (including by
causing any required legal opinion to be provided) the removal of any legend
from the Shares, if permitted by applicable securities law, within two (2)
Business Days of any such request; provided, however, each party will be
responsible for any fees it incurs in connection with such request and removal.

 

Section7.   Right of First Offer; Registration Rights

 

7.1              General Right of First Offer. From the Closing Date until the
three-year anniversary of the Closing Date, if Outlook proposes to offer or sell
any New Securities and other than an Excluded Securities Issuance, Outlook shall
first offer such New Securities to Syntone in accordance with this Section 7, it
being acknowledged and agreed by Syntone that such right of first offer is pari
passu with the rights of BioLexis Pte. Ltd. pursuant to its Investor Rights
Agreement dated September 7, 2017, as amended to date.

 



14

 

 

7.2              Timing and Procedure for Right of First Offer. If Outlook
proposes to offer or sell any New Securities for which Syntone has a right of
first offer pursuant to Section 7.1, Outlook shall send a written notice thereof
(an “Offer Notice”) to Syntone. The Offer Notice shall include:

 

(a)               the principal terms of the proposed offer or sale, including
(i) the number and kind of New Securities to be offered or sold, and (ii) the
price per security of the New Securities, and (iii) all of the other material
terms and conditions of the proposed offer or sale; and

 

(b)              an offer by Outlook to sell to Syntone such portion of the New
Securities (which may be all such New Securities) as may be requested by Syntone
(the “Offered Securities”), at the same price and otherwise on the same terms
and conditions specified in the Offer Notice; provided that, if the sale of the
Offered Securities to Syntone would require approval of the stockholders of
Outlook pursuant to the rules of Nasdaq (or the rules of the principal market on
which the Common Stock is then listed), any sale of the Offered Securities shall
be conditioned on such stockholder approval being obtained.

 

7.3              Exercise of Rights of First Offer. If Syntone desires to accept
the offer contained in the Offer Notice, it shall send an irrevocable commitment
(each a “Purchase Commitment”) to Outlook within three (3) Business Days after
the date of delivery of the Offer Notice specifying the amount or proportion of
the Offered Securities which it desires to purchase (the “Subscribed New
Securities”). If Syntone does not send a Purchase Commitment in accordance with
the foregoing sentence, or duly sends a Purchase Commitment but does not elect
to purchase all of the Offered Securities in such Purchase Commitment, Syntone
shall be deemed to have irrevocably waived its right under this Section 7 with
respect to those Offered Securities that are not Subscribed New Securities (the
“Unsubscribed New Securities”) and Outlook shall thereafter be free to offer and
sell the Unsubscribed New Securities to any Person or Persons within one hundred
and twenty (120) days following the date of the Offer Notice (the “Sale
Deadline”) on terms no more favorable to such Person or Persons than those set
forth in the Offer Notice. If Outlook has not completed the sale of the
Unsubscribed New Securities in accordance with the foregoing sentence, Outlook
shall provide a new Offer Notice to Syntone on the terms and provisions set
forth in Section 7.3.

 

7.4              Closing of a Sale Transaction. The closing of a sale
transaction with respect to any Subscribed New Securities pursuant to this
Section 7 shall take place within thirty (30) days following the delivery by
Syntone of the applicable Purchase Commitment in accordance with 7.3. At the
closing of any such sale transaction, Outlook shall deliver to Syntone the
originals of notes, certificates, proof of book-entry registration or other
instruments evidencing the Subscribed New Securities, in each case, free and
clear of any encumbrances, with any transfer tax stamps affixed (if applicable),
against delivery by Syntone of the applicable consideration.

 



15

 

 

7.5              Piggyback Registrations. If following the Initial Holding
Period, Outlook proposes to register or is required to register any shares of
equity securities under the Securities Act (but, for the avoidance of doubt,
excluding any registration statement on Form S-4 or S-8, or any successor or
other forms promulgated for similar purposes, or any registration statement with
respect to corporate reorganizations or other transactions under Rule 145 of the
Securities Act or any successor rule promulgated for similar purposes), in a
manner which would permit registration of Registrable Securities for sale to the
public under the Securities Act or the comparable statute of any applicable
jurisdiction, it will, at each such time, give prompt written notice to Syntone
of its intention to do so, which notice will specify the number and type of
securities to be registered, and it will afford Syntone an opportunity to
include in such registration all or part of the Registrable Securities held by
Syntone. Upon the written request of Syntone made within five (5) days after the
receipt of any such notice (which request will specify the Registrable
Securities intended to be disposed of by Syntone), Outlook will use its
commercially reasonable efforts to effect the registration under the Securities
Act of all Registrable Securities which Outlook has been so requested to
register by Syntone to the extent required to permit the disposition of the
Registrable Securities so to be registered; provided, however, that (i) if, at
any time after giving written notice of its intention to register any securities
and prior to the effective date of the registration statement filed in
connection with such registration, Outlook will determine for any reason not to
proceed with the proposed registration of the securities to be sold by it,
Outlook may, at its election, give written notice of such determination to
Syntone and, thereupon, will be relieved of its obligation to register any
Registrable Securities in connection with such registration, and (ii) if such
registration involves an underwritten offering, then Syntone must sell its
Registrable Securities to the underwriters selected by Outlook (including
entering into an underwriting agreement in customary form with the underwriter
or underwriters selected for such offering by Outlook), as may be customary or
appropriate in secondary offerings. If a registration requested pursuant to this
Section 7.5 involves an underwritten public offering, Syntone may elect, in
writing at least ten (10) days prior to the effective date of the registration
statement filed in connection with such registration, not to register such
securities in connection with such registration. Outlook will provide a draft of
the registration statement that includes Registrable Securities to Syntone for
review at least two (2) business days in advance of filing the registration
statement. Notwithstanding the foregoing, if the SEC prevents Outlook from
including any or all of the shares proposed to be registered under the
registration statement due to limitations on the use of Rule 415 of the
Securities Act for the resale of such securities, such registration statement
shall register for resale such number of Registrable Securities which is equal
to the maximum number of Registrable Securities as is permitted by the SEC. In
such event, the number of Registrable Securities to be registered for each
selling shareholder named in the Registration Statement shall be reduced pro
rata among all such selling shareholders. Outlook will use its commercially
reasonable efforts to maintain the continuous effectiveness of the registration
statement until all such securities cease to be Registrable Securities (as
defined below) or such shorter period upon which all of Syntone’s Registrable
Securities included in such registration statement have actually been sold.

 



16

 

 

7.6              Piggyback Cutback. In the event the managing underwriter shall
be of the opinion that the number of Registrable Securities requested to be
included in an offering pursuant to Section 7.5 would adversely affect the
success of such offering (including the number and price at which the securities
of Outlook may be sold), then the number of securities of Outlook to be included
in such underwritten offering will be reduced, with the securities of Outlook to
be included in such offering based on the following priority: (A) first, the
number of securities that Outlook seeks to include in the offering, up to the
number that, in the opinion of the managing underwriter, would not adversely
affect the success of the offering (including the number and price at which such
securities of Outlook may be sold); and (B) second, in addition to the
securities of Outlook included pursuant to the preceding clause (A), the number
of Registrable Securities requested to be included by or on behalf of Syntone or
any other stockholder having registration rights (on a pro rata basis based on
the number of securities held by such holder as compared to the total number of
securities held by Syntone and all other holders), up to the number that, in the
opinion of the managing underwriter, would not adversely affect the success of
the offering (including the number and price at which the securities (including
the Registrable Securities) may be sold).

 

7.7              Demand Registrations. At any time following the three year
anniversary of the Closing Date, Syntone will have the right to request
registration of its Registrable Securities (which may, at Syntone’s request, be
shelf registrations pursuant to Rule 415 promulgated under the Securities Act),
which request or requests will specify the number of Registrable Securities
intended to be transferred and the intended method of distribution of such
Registrable Securities; provided, however, that Syntone may not request
registration of Registrable Securities having an aggregate gross offering price
(not taking into account underwriters discounts and commissions) of less than
$50,000,000. Upon receipt of such request, Outlook will use its commercially
reasonable efforts to promptly effect the registration under the Securities Act
of the Registrable Securities so requested to be registered; provided, however,
that Outlook will not be required to prepare and file (x) more than two
registration statements nor (y) more than one registration statement within any
twelve-month period, in each case, at the request of Syntone pursuant to this
Section 7.7. Notwithstanding the foregoing, Outlook may delay the filing or
effectiveness of any registration of Registrable Securities pursuant to this
Section 7.7 or suspend the use of any registration statement (and Syntone hereby
agrees not to offer or sell any Registrable Securities pursuant to such
registration statement) for a period of not more than 90 days if at the time of
such request (i) Outlook is engaged, or has fixed plans to engage within 90 days
following receipt of such request, in a firm commitment underwritten public
offering of Registrable Securities, (ii) if Outlook reasonably believes that
there is or may be in existence material nonpublic information or events
involving Outlook, the failure of which to be disclosed in the prospectus
included in the registration statement could result in a Violation, (iii) all
reports required to be filed by Outlook pursuant to the Exchange Act have not
been filed by the required date (without regard to any extension), or (iv) if
the consummation of any business combination by Outlook has occurred or is
probable for purposes of Rule 3-05 or Article 11 of Regulation S-X promulgated
by the SEC or any similar successor rule. If Outlook will exercise its right to
delay the filing or effectiveness or suspend the use of a registration
hereunder, the applicable time period during which the registration statement is
to remain effective will be extended by a period of time equal to the duration
of the suspension period. If so directed by Outlook, Syntone will (i) not offer
to sell any Registrable Securities pursuant to the registration statement during
the period in which the delay or suspension is in effect after receiving notice
of such delay or suspension; and (ii) use its commercially reasonable efforts to
deliver to Outlook (at Outlook’s expense) all copies, other than permanent file
copies then in Outlook’s possession, of the prospectus relating to such
Registrable Securities current at the time of receipt of such notice. Outlook
will use its commercially reasonable efforts to maintain the continuous
effectiveness of the registration statement until all such securities cease to
be Registrable Securities or such shorter period upon which all of the
Registrable Securities included in such registration statement have actually
been sold.

 



17

 

 

7.8              Registration Expenses. Outlook will pay all Registration
Expenses incurred in connection with each registration of Registrable Securities
pursuant to this Section 7. All Selling Expenses relating to the distribution of
the Registrable Securities applicable to Registrable Securities sold by Syntone
incurred in connection with each registration pursuant to this Section 7 will be
borne by Syntone.

 

7.9              Lockup. If Outlook effects any registration in connection with
a public offering of its equity securities, Syntone will, if requested by
Outlook, enter into a customary lock-up agreement pursuant to which Syntone will
agree not to transfer, sell, make any short sale of, loan, grant any option for
the purchase of, or otherwise dispose of, any equity securities of Outlook, or
of any security convertible into or exchangeable or exercisable for any equity
security of Outlook, during (i) the thirty (30)-day period immediately prior to
the effective date of such registration, and (ii) during the ninety (90)-day
period following the effective date of such registration. Outlook may impose
stop-transfer instructions with respect to the Registrable Securities subject to
the foregoing restriction until the end of said ninety (90)-day period.

 

7.10          Certain Conditions. It will be a condition of Syntone’s rights
hereunder to have Registrable Securities owned by it registered that: (i)
Syntone will reasonably cooperate with Outlook by supplying information and
executing documents relating to Syntone or the securities of Outlook owned by
Syntone in connection with such registration; and (ii) Syntone will enter into
such undertakings and take such other actions relating to the conduct of the
proposed offering that Outlook or the underwriters may request as being
necessary to ensure compliance with federal and state securities laws and the
securities laws of any applicable jurisdiction and the rules or other
requirements of the applicable exchange. In the event of any registration under
the Securities Act of any Registrable Securities pursuant to this Section 7,
Outlook will indemnify and hold harmless Syntone, each of its directors, its
officers, and its equity holders against such losses, claims, damages or
liabilities (including reimbursement for reasonable and documented legal and
other expenses) to which Syntone or any such director, officer or equity holder
may become subject under the Securities Act, the Exchange Act or other federal
or state law, insofar as such losses, claims, damages or liabilities arise out
of or are based upon a Violation; provided, however, that the indemnity
agreement contained in this Section 7.10 will not apply to amounts paid in
settlement of any such loss, claim, damage, liability or action if such
settlement is effected without Outlook’s consent, which consent will not be
unreasonably withheld, nor will Outlook be liable in any such case for any such
loss, claim, damage, liability or action to the extent that it arises out of or
is based upon a Violation that occurs in reliance upon and in conformity with
written information furnished expressly for use in connection with such
registration by any of such indemnified parties; and provided, further that
Syntone will indemnify and hold harmless Outlook, each of its directors, its
officers, and each person, if any, who controls Outlook within the meaning of
the Securities Act, and any underwriter, and any other third party, as
applicable, selling securities under such registration statement, against such
losses, claims, damages or liabilities (including reimbursement for reasonable
and documented legal and other expenses) to which Outlook or any such director,
officer, controlling person, underwriter or other third party who may become
subject under the Securities Act, the Exchange Act or other federal or state
law, insofar as such losses, claims, damages or liabilities arise out of or are
based upon a Syntone Violation, in each case, to the extent (and only to the
extent) that such Syntone Violation occurs in reliance upon and in conformity
with written information furnished expressly for use in connection with such
registration by any of such indemnified parties, provided, however, that the
indemnity agreement contained in this Section 7.10 will not apply to amounts
paid in settlement of any such loss, claim, damage, liability or action if such
settlement is effected without Syntone’s consent, which consent will not be
unreasonably withheld; provided, further, that in no event shall the obligations
of Syntone in this Section 7.10 exceed the net proceeds received by it from the
sale of its Registrable Securities related to the matter in which losses or
damages are sought.

 



18

 

 

Section8.   Board of Directors

 

8.1              Right of Syntone to Nominate Director. Effective as of the
Closing Date, subject to the applicable rules and published guidance of Nasdaq
(the “Nasdaq Listing Rules”), for so long as Syntone owns at least ten percent
(10%) of Outlook’s outstanding Common Stock and for the one-year period
thereafter, but only if during such one year period Syntone beneficially owns at
least five percent (5%) of Outlook’s outstanding Common Stock, Syntone shall
have the right to designate one nominee for election to the Board (the “Syntone
Board Designee”). Syntone shall provide written notice to the Board of the
initial Syntone Board Designee within thirty (30) days following the Closing
Date.

 

8.2              Outlook Obligations.

 

(a)               within ten (10) days following its receipt of the notice of
the Syntone Board Designee, the Board shall increase the number of directors on
the Board by one (1) director and elect the Syntone Board Designee to fill the
newly created vacancy;

 

(b)              Outlook shall use its reasonable best efforts to cause the
Board (or the appropriate committee thereof) to nominate and recommend to the
stockholders of Outlook the election of the Syntone Board Designee at any
meeting of the stockholders of Outlook at which the Syntone Board Designee is
being considered for election to the Board, and shall use its reasonable best
efforts to ensure that the Syntone Board Designee is elected to the Board at
each such meeting.

 

(c)               in the event that any Syntone Board Designee for any reason
ceases to serve as a member of the Board during such Syntone Board Designee’s
term of office, Syntone shall be entitled to designate the person to fill the
resulting vacancy on the Board and the Board shall appoint such designee as soon
as reasonably practicable, and in no event more than ten (10) days following its
receipt from Syntone of written notice identifying such designee.

 

(d)              if Syntone wishes to remove at any time and for any reason (or
no reason) any Syntone Board Designee from the Board, then, upon receipt of a
written notice to such effect from Syntone, Outlook shall take all necessary or
desirable actions within its reasonable control (including, without limitation,
calling a special board meeting or taking up such matter at its annual meeting
of stockholders) to remove such director and to replace such director with a
replacement Syntone Board Designee named in such notice.

 

(e)               in the event that a Syntone Board Designee is not elected to
the Board at any meeting of stockholders of Outlook at which directors are
elected, Syntone, by delivery of written notice to Outlook, shall promptly
select a replacement Syntone Board Designee and the Board shall increase the
number of directors on the Board by one (1) and elect such replacement Syntone
Board Designee to fill such vacancy until such person is replaced pursuant to
Section 8 .2(c).

 



19

 

 

 

8.3              Indemnification. The Syntone Board Designee shall be entitled
to indemnification rights (including, without limitation, pursuant to an
indemnification agreement) and be subject to director and officer insurance
protection no less favorable than other non-employee directors of Outlook and in
any event no less favorable than as in effect on the date hereof.

 

Section9.    Conditions to Closing

 

9.1              Conditions to Obligations of Outlook. Outlook’s obligation to
complete the purchase and sale of the Shares and deliver the Shares to Syntone
is subject to the fulfillment or waiver of the following conditions at or prior
to the Closing:

 

(a)               Receipt of Funds. Outlook will have received immediately
available funds in the full amount of the Purchase Price for the Shares being
purchased hereunder.

 

(b)              Representations and Warranties. The representations and
warranties made by Syntone in Section 3 will be true and correct in all material
respects as of the Closing Date, except to the extent such representations and
warranties are made as of another date, in which case such representations and
warranties will be true and correct in all material respects as of such other
date.

 

(c)               Covenants. All covenants and agreements contained in this
Agreement to be performed or complied with by Syntone on or prior to the Closing
Date shall have been performed or complied with in all material respects.

 

(d)              Absence of Litigation. No proceeding challenging this Agreement
or the transactions contemplated hereby, or seeking to prohibit, alter, prevent
or materially delay the Closing, will have been instituted or be pending before
any court, arbitrator, governmental body, agency or official.

 

(e)               No Governmental Prohibition. The sale of the Shares by Outlook
and the purchase of the Shares by Syntone will not be prohibited by any
applicable law or governmental order or regulation.

 

(f)                Joint Venture Contract. Syntone shall have caused its
Affiliate, Syntone Technologies Group Co., Ltd., to duly execute and deliver the
Joint Venture Contract and any other necessary application documents to Outlook,
and subject to execution by Outlook, such agreement shall be in full force and
effect.

 

(g)               Closing Deliverables. All closing deliverables as required
under Section 1.3(b) shall have been delivered by Syntone to Outlook.

 

9.2              Conditions to Syntone’s Obligations at the Closing. Syntone’s
obligation to complete the purchase and sale of the Shares is subject to the
fulfillment or waiver of the following conditions at or prior to the Closing:

 



21 

 

 

(a)               Representations and Warranties. The representations and
warranties made by Outlook in Section 2, except for the representations and
warranties made by Outlook in Sections 2.9, 2.10, 2.11 and 2.12(a), will be true
and correct in all material respects as of the Closing Date, except to the
extent such representations and warranties are made as of another date, in which
case such representations and warranties will be true and correct in all
material respects as of such other date.

 

(b)              Covenants. All covenants and agreements contained in this
Agreement to be performed or complied with by Outlook on or prior to the Closing
Date shall have been performed or complied with in all material respects.

 

(c)               Transfer Agent Instructions. Outlook will have delivered to
its transfer agent irrevocable written instructions to issue the Shares to
Syntone in a form and substance acceptable to such transfer agent.

 

(d)               Nasdaq Qualification. Nasdaq shall have raised no objection to
the consummation of the transactions contemplated by this Agreement in the
absence of stockholder approval of such transactions.

 

(e)               There shall have been no Material Adverse Effect since the
Execution Date.

 

(f)                Absence of Litigation. No proceeding challenging this
Agreement or the transactions contemplated hereby, or seeking to prohibit,
alter, prevent or materially delay the Closing, will have been instituted or be
pending before any court, arbitrator, governmental body, agency or official.

 

(g)                Joint Venture Contract. Outlook shall have duly executed and
delivered the Joint Venture Contract to Syntone, and subject to execution by
Syntone Technologies Group Co., Ltd., such agreement shall be in full force and
effect.

 

(h)               No Governmental Prohibition. The sale of the Shares by
Outlook, and the purchase of the Shares by Syntone will not be prohibited by any
applicable law or governmental order or regulation.

 

(i)                Closing Deliverables. All closing deliverables as required
under Section 1.3(b) shall have been delivered by Outlook to Syntone.

 

Section10.      Termination.

 

10.1          Ability to Terminate. This Agreement may be terminated:

 

(a)               at any time by mutual written consent of Outlook and Syntone;

 

(b)              by Outlook, upon written notice to Syntone, so long as Outlook
is not then in breach of its representations, warranties, covenants or
agreements under this Agreement such that any of the conditions set forth in
Section 9.1, as applicable, could not be satisfied by the Termination Date, (i)
upon a breach of any covenant or agreement on the part of Syntone set forth in
this Agreement, or (ii) if any representation or warranty of Syntone shall have
been or become untrue, in each case such that any of the conditions set forth in
Section 9.1 could not be satisfied by the Termination Date;

 



22 

 

 

(c)               by Syntone, upon written notice to Outlook, so long as Syntone
is not then in breach of its representations, warranties, covenants or
agreements under this Agreement such that any of the conditions set forth in
Section 9.2, as applicable, could not be satisfied by the Termination Date, (i)
upon a breach of any covenant or agreement on the part of Outlook set forth in
this Agreement, or (ii) if any representation or warranty of Outlook shall have
been or become untrue, in each case such that any of the conditions set forth in
Section 9.2 could not be satisfied by the Termination Date.

 

(d)              by either Outlook or Syntone, upon written notice to the other,
if the Closing has not occurred on or before June 3, 2020. In such event,
neither party shall have any further obligations under this Agreement.

 

10.2          Effect of Termination. In the event of the termination of this
Agreement pursuant to Section 10.1 (a) this Agreement (except for this Section
10.2 and Section 11, and any definitions set forth in this Agreement and used in
such Sections) shall forthwith become void and have no effect, without any
liability on the part of any party hereto or its Affiliates, and (b) all
filings, applications and other submissions made pursuant to this Agreement, to
the extent practicable, shall be withdrawn from the agency or other person to
which they were made or appropriately amended to reflect the termination of the
transactions contemplated hereby; provided, however, that nothing contained in
this Section 10.2 shall relieve any party from liability for fraud or any
intentional or willful breach of this Agreement.

 

Section11.      Governing Law; Miscellaneous.

 

11.1          Governing Law; Jurisdiction. This Agreement will be governed by
and interpreted in accordance with the laws of the State of New York without
regard to the principles of conflict of laws.

 

11.2          Market Listing.

 

(a)               From the Execution Date through the Closing, Outlook shall use
commercially reasonable efforts to (a) maintain the listing and trading of the
Common Stock on Nasdaq and (b) effect the listing of the Shares on Nasdaq.

 

11.3          Counterparts; Electronic Signatures. This Agreement may be
executed in two counterparts, both of which are considered one and the same
agreement and will become effective when the counterparts have been signed by
each party and delivered to the other party hereto. This Agreement, once
executed by a party, may be delivered to the other party hereto by electronic
PDF of a copy of this Agreement bearing the signature of the party so delivering
this Agreement.

 

11.4          Headings. The headings of this Agreement are for convenience of
reference only, are not part of this Agreement and do not affect its
interpretation.

 



23 

 

 

11.5          Severability. If any provision of this Agreement should be held
invalid, illegal or unenforceable in any jurisdiction, the parties will
negotiate in good faith a valid, legal and enforceable substitute provision that
most nearly reflects the original intent of the parties and all other provisions
hereof will remain in full force and effect in such jurisdiction and will be
liberally construed in order to carry out the intentions of the parties hereto
as nearly as may be possible. Such invalidity, illegality or unenforceability
will not affect the validity, legality or enforceability of such provision in
any other jurisdiction.

 

11.6          Entire Agreement; Amendments. This Agreement (including any
schedules and exhibits hereto) constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof and thereof. There are
no restrictions, promises, warranties or undertakings, other than those set
forth or referred to herein or therein. This Agreement supersedes all prior
agreements and understandings between the parties hereto with respect to the
subject matter hereof. No provision of this Agreement may be waived or amended
other than by an instrument in writing signed by the party to be charged with
enforcement. Any amendment or waiver effected in accordance with this Section
11.6 will be binding upon Syntone and Outlook.

 

11.7          Notices. All notices required or permitted hereunder will be in
writing and will be deemed effectively given: (a) upon personal delivery to the
party to be notified, (b) when sent by confirmed email if sent during normal
business hours of the recipient, if not, then on the next Business Day, or
(c) one Business Day after deposit with a nationally recognized overnight
courier, specifying next day delivery, with written verification of receipt. The
addresses for such communications are:

 

If to Outlook, addressed to: Outlook Therapeutics, Inc.   4260 U.S Route One  
Monmouth Junction, New Jersey 08552   Attention: Chief Executive Officer  
E-mail: lawrencekenyon@OutlookTherapeutics.com   with a copy to: Cooley LLP   55
Hudson Yards   New York, New York 10001   Email: ypierre@cooley.com   Attention:
Yvan-Claude Pierre   If to Syntone, addressed to: Syntone Ventures LLC   1517
Champlain Crest Way   Cary, NC 27513   Attention: Andong Huang   with a copy to:
DLA Piper LLP (US)   200 South Biscayne Blvd., Suite 2500    Miami, Florida
33131   Email: Geneve.DuBois@dlapiper.com   Attention: Ying Geneve DuBois

 



24 

 

 

11.8          Successors and Assigns. This Agreement is binding upon and inures
to the benefit of the parties and their successors and assigns. Outlook will not
assign this Agreement or any rights or obligations hereunder without the prior
written consent of Syntone, and Syntone will not assign this Agreement or any
rights or obligations hereunder without the prior written consent of Outlook;
provided, however, that Syntone may assign this Agreement together with all of
the Shares it then owns (subject to Section 5 and Section 6) to any wholly-owned
subsidiary and any such assignee may assign the Agreement together with all of
the Shares it then owns (subject to Section 5 and Section 6) to Syntone or any
other subsidiary wholly-owned by Syntone, in any such case, without such consent
provided that the assignee agrees to assume Syntone’s obligations under Section
5 and Section 6 of this Agreement.

 

11.9        Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto, their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.

 

11.10      Further Assurances; Survival. Each party will do and perform, or
cause to be done and performed, all such further acts and things, and will
execute and deliver all other agreements, certificates, instruments and
documents, as the other party may reasonably request in order to carry out the
intent and accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby. The provisions of this Agreement will survive
termination.

 

11.11      No Strict Construction. The language used in this Agreement is deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against a party.

 

11.12      Equitable Relief. Outlook recognizes that, if it fails to perform or
discharge any of its obligations under this Agreement, any remedy at law may
prove to be inadequate relief to Syntone. Outlook therefore agrees that Syntone
is entitled to seek temporary and permanent injunctive relief or specific
performance in any such case. Syntone also recognizes that, if it fails to
perform or discharge any of its obligations under this Agreement, any remedy at
law may prove to be inadequate relief to Outlook. Syntone therefore agrees that
Outlook is entitled to seek temporary and permanent injunctive relief or
specific performance in any such case.

 

11.13      Expenses. Outlook and Syntone are each liable for, and will pay,
their own expenses incurred in connection with the negotiation, preparation,
execution and delivery of this Agreement, including, without limitation,
attorneys’ and consultants’ fees and expenses.

 

[Remainder of page intentionally left blank.]

 



25 

 

 

In Witness Whereof, Outlook and Syntone have caused this Agreement to be duly
executed as of the date first above written.

 

  Outlook Therapeutics, Inc.       By: /s/ Lawrence A. Kenyon     Name: Lawrence
A. Kenyon     Title: President and CEO       Syntone Ventures LLC       By: /s/
Zongmei Zheng     Name: Zongmei Zheng     Title: President    

 

[Signature page to Stock Purchase Agreement]

 



 

 

 

Appendix 1

 

Defined Terms

 

“Affiliate” of an entity means any corporation, firm, partnership or other
entity which directly or indirectly through one or more intermediaries controls,
is controlled by or is under common control with it. An entity will be deemed to
control another entity if it (i) owns, directly or indirectly, at least 50% of
the outstanding voting securities or capital stock (or such lesser percentage
which is the maximum allowed to be owned by a foreign corporation in a
particular jurisdiction) of such other entity, or has other comparable ownership
interest with respect to any entity other than a corporation; or (ii) has the
power, whether pursuant to contract, ownership of securities or otherwise, to
direct the management and policies of the entity.

 

“Board” means the board of directors of Outlook.

 

“Business Day” means a day Monday through Friday on which banks are generally
open for business in the State of New York or in China.

 

“Change of Control” means with respect to a party, any (i) direct or indirect
acquisition or license of all or substantially all of the assets of such party,
(ii) direct or indirect acquisition by a person, or group of persons acting in
concert, of 50% or more of the voting equity interests of a party, (iii) tender
offer or exchange offer that results in any person, or group of persons acting
in concert, beneficially owning 50% or more of the voting equity interests of a
party, or (iv) merger, consolidation, other business combination or similar
transaction involving a party, pursuant to which any person owns all or
substantially all of the consolidated assets, net revenues or net income of a
party, taken as a whole, or which results in the holders of the voting equity
interests of a party immediately prior to such merger, consolidation, business
combination or similar transaction ceasing to hold 50% or more of the combined
voting power of the surviving, purchasing or continuing entity immediately after
such merger, consolidation, other business combination or similar transaction,
in all cases where such transaction is to be entered into with any person other
than the other party to this Agreement or its Affiliates.

 

“Closing Date” means the date on which the Closing actually occurs.

 

“Collaboration and License Agreement” means that certain Collaboration and
License Agreement, to be entered into by and between the Joint Venture and
Outlook, in the form attached as Exhibit A to the Joint Venture Contract,
providing for the license of certain rights to ONS-5010 to the Joint Venture by
Outlook.

 

“Common Stock” means shares of Outlook’s common stock, par value U.S. $0.01 per
share.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC thereunder.

 



 

 

 

“Excluded Securities Issuance” means any issuance of securities by Outlook (a)
to officers, employees, directors, advisors or consultants of Outlook or any of
its subsidiaries, in each case, in connection with their compensation or
employment as such, including, for the avoidance of doubt, grants or purchases
under Outlook’s stock incentive plans (including its employee stock purchase
plan); (b) to banks, equipment lessors or other financial institutions, or to
real property lessors, pursuant to an equipment leasing or real property leasing
transaction; (c) to suppliers or third party service providers in connection
with the provision of services; (d) pursuant to the acquisition of another
corporation by Outlook by merger, purchase of substantially all of the assets or
other reorganization or to a joint venture agreement; (e) in connection with
sponsored research, collaboration, technology license, development, marketing or
similar agreements or strategic partnerships; or (f) pursuant to the exercise of
stock options or warrants to purchase shares of Common Stock, or the vesting of
stock awards of Common Stock, or upon the conversion of convertible notes.

 

“GAAP” means generally accepted accounting principles in the United States of
America as applied by Outlook.

 

“Governmental Authority” means any Federal, state, provincial, local, municipal,
foreign or other governmental or quasi-governmental authority, including without
limitation any arbitrator and applicable securities exchanges, or any
department, minister, agency, commission, commissioner, board, subdivision,
bureau, agency, instrumentality, court or other tribunal of any of the
foregoing.

 

“Instructions” shall mean the written instructions delivered at least 3 days
prior to the Closing by Outlook to Syntone to (i) wire $15,100,000 of the
Purchase Price by wire transfer of immediately available funds in accordance
with wire instructions provided by Outlook to Syntone, and (ii) wire $900,000 of
the Purchase Price to an account maintained by Syntone, on behalf of the Joint
Venture until it is formed, which $900,000 shall fully satisfy Outlook’s initial
capital contribution to the Joint Venture pursuant to the Joint Venture
Contract.

 

“Intellectual Property” shall mean shall mean trademarks, trade names, trade
dress, service marks, copyrights, and similar rights (including registrations
and applications to register or renew the registration of any of the foregoing),
patents and patent applications, trade secrets, and any other similar
intellectual property rights.

 

“Intellectual Property License” shall mean any license, permit, authorization,
approval, contract or consent granted, issued by or with any person relating to
the use of Intellectual Property.

 

“Joint Venture” means that certain PRC joint venture for the manufacture,
development, sale, marketing and commercialization of ONS-5010 in China by and
between Syntone Technologies Group Co., Ltd., an Affiliate of Syntone, and
Outlook (the “Joint Venture Contract”).

 

“Material Adverse Effect” means any change, effect or circumstance, individually
or in the aggregate, (a) that is reasonably likely to be materially adverse to
the business, operations, assets or financial condition of Outlook or Syntone,
as the case may be, taken as a whole, or (b) that materially impairs the ability
of Outlook or Syntone to perform its obligations pursuant to the transactions
contemplated by this Agreement or the Joint Venture Contract (including
formation of the Joint Venture and entry into the Collaboration and License
Agreement); provided however, that, none of the following (alone or when
aggregated any other effects), shall be deemed to be a Material Adverse Effect,
and none of the following (alone or when aggregated any other effects), shall be
taken into account for purposes of clause (a) above: (1) general market,
economic or political conditions or (2) conditions (or any changes therein) in
the industries in which Outlook or Syntone conducts business, in each case,
including any acts of terrorism or war, weather conditions, global virus
pandemics or other force majeure events, in the case of each of (1) and (2),
solely to the extent that such effects do not have and are not reasonably likely
to have a material disproportionate impact on Outlook or Syntone, as the case
may be.

 



 

 

 

“Nasdaq” means The Nasdaq Stock Market LLC.

 

“New Securities” means, collectively, (a) any shares of Common Stock, (b) any
class or series of shares (including a new class of common shares of Outlook
other than shares of Common Stock), any preference shares or any other
equity-like or hybrid securities (including debt securities with equity
components), including options, warrants, convertibles, exchangeable or
exercisable securities, share appreciation rights or any other security or
arrangement whose economic value is derived from the value of the equity of
Outlook and its subsidiaries, and (c) any debt securities of Outlook, including
notes, bonds, debentures or other similar instruments, in each case of clauses
(a), (b) and (c), issued by Outlook after the Closing Date. For the avoidance of
doubt, New Securities do not include any Excluded Securities Issuance.

 

“Person” means an individual, company, corporation, partnership, limited
partnership, limited liability company, syndicate, person (including a “person”
as defined in Section 13(d)(3) of the Exchange Act), trust, association or
entity or government, political subdivision, agency or instrumentality of a
government.

 

“Preferred Stock” means shares of Outlook’s preferred stock, par value U.S.
$0.01 per share.

 

“Proxyholder” means Outlook Therapeutics, Inc. and its Chief Executive Officer
and/or Chairman of the Board, in their capacities as such officers and/or
directors of Outlook Therapeutics, Inc.

 

“Registrable Securities” means the Shares held by Syntone (including any equity
securities in Outlook that may be issued or distributed in respect thereof by
way of dividend or split or other distribution, recapitalization or
reclassification). Registrable Securities will cease to be Registrable
Securities upon the earliest to occur of (i) a registration statement with
respect to the resale by Syntone of such securities has become effective under
the Securities Act or the comparable statute of any applicable jurisdiction and
such securities have been disposed of in accordance with such registration
statement, (ii) such securities have been sold or otherwise transferred or
assigned pursuant to Rule 144 (or any successor provision) under the Securities
Act or another available exemption from the registration requirements of the
Securities Act, or (iii) all of such securities may be sold pursuant to Rule 144
during any ninety (90) day period.

 

“Registration Expenses” means any and all expenses incurred by Outlook in
complying with the provisions of Section 7, including (i) all SEC and stock
exchange or financial regulatory authority registration and filing fees
(including, if applicable, the fees and expenses of any “qualified independent
underwriter” and of its counsel), (ii) all fees and expenses of complying with
securities or blue sky laws (including fees and disbursements of counsel for the
underwriters in connection with blue sky qualifications of the Registrable
Securities), (iii) all printing, messenger and delivery expenses, (iv) all fees
and expenses incurred in connection with the listing of the Registrable
Securities on any securities exchange and all rating agency fees, and (v) the
fees and disbursements of counsel for Outlook and of its independent public
accountants, including the expenses of any special audits and/or “comfort”
letters required by or incident to such performance and compliance. Syntone will
bear the expenses of its own counsel and any Selling Expenses based upon the
sale of Shares owned by Syntone.

 



 

 

 

“SEC” means the United States Securities and Exchange Commission or any
successor entity.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC thereunder.

 

“Selling Expenses” means all underwriting discounts, commissions, or fees of
underwriters, selling brokers, dealer managers or similar securities industry
professionals applicable to an offering involving Registrable Securities
registered pursuant to Section 7.

 

“Syntone Violation” means any untrue statement or alleged untrue statement of a
material fact contained in such registration statement or incorporated by
reference therein, including any preliminary prospectus or final prospectus
contained therein or any amendments or supplements thereto, (ii) the omission or
alleged omission to state therein a material fact required to be stated therein,
or necessary to make the statements therein not misleading, or (iii) any
violation or alleged violation by Syntone of the Securities Act, the Exchange
Act, any state securities law or any rule or regulation promulgated under the
Securities Act, the Exchange Act or any state securities law in connection with
the offering covered by such registration statement.

 

“Violation” means any untrue statement or alleged untrue statement of a material
fact contained in such registration statement or incorporated by reference
therein, including any preliminary prospectus or final prospectus contained
therein or any amendments or supplements thereto, (ii) the omission or alleged
omission to state therein a material fact required to be stated therein, or
necessary to make the statements therein not misleading, or (iii) any violation
or alleged violation by Outlook of the Securities Act, the Exchange Act, any
state securities law or any rule or regulation promulgated under the Securities
Act, the Exchange Act or any state securities law in connection with the
offering covered by such registration statement.

 



 

  